FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Reply and Amendment (including the election of invention and species) filed November 30, 2020, as well as the Reply and Amendment of June 18, 2020 (and particular the arguments therein, to the extent that they apply to the present rejections).  It is again noted that claims 1-2, 5-7, 12-14, and 18 were amended (and claims 17 and 21-25 canceled) by the Amendment of June 18, 2020; claims 5, 11, 15-16, and 19-20 have been amended by the Amendment of November 30, 2020.  Claims 2, 11, and 33-40 are withdrawn (see paragraphs 4-6 below), and claims 1, 5-7, 12-16, 18-20, and 26-32 are now under consideration.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the following rejections/objections set forth in the prior Office action:
The objection to claim 6, in view of the correction of a typographical error in the claim;
 The objection to the specification, in view of the amendment to remove a hyperlink; and
The rejections under 35 USC 103, in view of applicant’s amendments to claim 1 (although the claims remain rejected under 35 USC 103 for the reasons given below).  
Claims 1, 5-7, 12-16, 18-20, and 26-32 are rejected herein for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.  
This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group II, and of the species of NRAS, in the reply filed on November 30, 2020 is acknowledged.
Claims 33-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020..
Claims 2 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 30, 2020.
Non-compliant amendment entered as a courtesy
It is noted that the amendment of November 30, 2020 does not comply with the requirements of 37 CFR 1.121, as claim 14 has been amended without proper marking of the claim, and without identifying the claim as “Currently Amended” (specifically, the term “comprise” has been deleted from the claim).  As this appears to be a typographical error, the amendment has been entered as a courtesy; however, applicant is reminded that amendments must comply with 37 CFR 1.121, and may be denied entry if they do not.
Claim Rejections - 35 USC § 112(b)/second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 5-7, 12-16, 18-20, and 26-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 5-7, 12-16, 18-20 and 26-32 are indefinite because it is unclear how the limitation “wherein detection of a mutation in TP53 in the tumor DNA from (a) and/or (b) is indicative of the presence of a Head and Neck Squamous Cell Carcinoma (HNSCC)” in independent claim 1 relates to and further limits the claimed method, and particularly the “assaying” of (a) and (b) of the claim.  Claim 1 as written requires “(a) assaying a plasma sample from a subject comprising tumor DNA” and “(b) assaying a saliva sample from a subject comprising tumor DNA”; without the further language of the noted “wherein” clause, these recitations merely require practicing any type of “assaying” on both a plasma sample and a saliva sample of a “subject comprising tumor DNA”.  The language of the noted “wherein” clearly requires some type of further (With regard to the additional element of claim 1 stating “the method provides an increased sensitivity....compared to step (a) alone or step (b) alone”, it is noted that this language simply states an inherent advantage of the claimed method which does not impart a requirement for any active/manipulative difference; thus, this element of the claim is clear/definite, but non-limiting of what is claimed when the claims are compared to the prior art).
Claims 14-16 are indefinite over the recitation of the limitation “wherein steps (a) and (b) performing sequencing reactions” in claim 14, as this does not make clear how the claim is further limiting of claim 1.  The claim appears to be missing an element and/or contain a typographical error, and it is thus not clear how “performing sequencing reactions” modifies step (a) and/or step (b), or the method as a whole; as a practitioner could envision multiple ways in which “performing sequencing reactions” might be employed in relation to the claimed method, the present claim language is indefinite.  It is noted that this rejection could be overcome by simply restoring the prior language of the claim, which state “wherein steps (a) and (b) comprise performing sequencing reactions”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 1, 6-7, 12-13, 18-20, and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable over Gasco (Oral Oncology 39:222 [2003]; previously cited). 
Amended claim 1 is directed to a method comprising “(a) assaying a plasma sample from a subject comprising tumor DNA” and “(b) assaying a saliva sample from a subject comprising tumor DNA”, wherein “detection of a mutation in TP53 in the tumor DNA from (a) and/or (b) is indicative of the presence of a Head and Neck Squamous Cell Carcinoma (HNSCC), and the method provides an increased sensitivity....compared to step (a) alone or step (b) alone”.  It is reiterated that the claims are indefinite and have multiple reasonable interpretations, as discussed above.  The claims clearly require two “assaying” steps (practiced on plasma and saliva), and a “subject comprising tumor DNA”; the claims also involve in some manner “detection of a mutation in TP53 in the tumor DNA”, with such a mutation being indicative of HNSCC.
	Gasco teaches that HNSCC is frequently characterized by inactivation of p53 due to mutation of the p53 gene (i.e. TP53) (abstract), and provides an overview of methods directed at aiding in HNSCC diagnosis, prognosis and treatment via detection of such mutations (see entire reference).  Gasco teaches that p53 mutations identical to 
While the instant claims broadly encompass methods in which the assaying of a plasma sample from a subject comprising tumor DNA, and the assaying of a saliva sample from a subject comprising tumor DNA, are practiced on either the same patient or multiple different patients (given that each “assaying” of the claims simply recites “a subject comprising tumor DNA”), Gasco does not anticipate the claims, as Gasco does not disclose performing both the assaying of plasma and the assaying of saliva within a single method.  However, in view of Gasco’s teachings, it would have been prima facie 
Regarding dependent claim 6, Gasco disclose the assaying of p53 gene mutations in samples from patients who have undergone surgical removal of tumor .
 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gasco as applied to claims 1, 6-7, 12-13, 18-20, and 26-32, above, and further in view of Feldman et al (Journal of Clinical Oncology 32(15_suppl):680 [20 May 2014]; cited herein).
The relevant teachings of Gasco are set forth above.  While Gasco clearly suggests methods in which both plasma and saliva (from either the same or different subjects comprising tumor DNA) are assayed, including for the presence of mutated TP53 DNA (as discussed above), Gasco does not teach methods in which the tumor DNA comprises mutant NRAS nucleic acid.
Feldman et al teach that HNSCC tumors may contain a variety of different mutations associated with “inactivation of the TP53 pathway”, including NRAS mutations (see entire abstract).  Feldman et al teach that the types of mutations present in HNSCC tumor DNA may have implications with respect the appropriate type of therapy for a particular tumor (see entire abstract).
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Gasco to have included therein assaying the samples of Gasco for the presence of mutations in NRAS nucleic acid.  An ordinary artisan would have been motivated to have made such a modification for the benefit of better characterizing the tumor DNA of the subject or subjects being tested, and also for the benefit of potentially identifying a preferred course of treatment for the subject or subjects, based on the nature of the TP53 pathway mutations present in the subject.
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gasco as applied to claims 1, 6-7, 12-13, 18-20, and 26-32, above, and further in view of Kinde (PNAS 108(23):9530 [June 2011]; cited in IDS).
The relevant teachings of Gasco are set forth above.  While Gasco clearly suggests methods in which both plasma and saliva (from either the same or different subjects comprising tumor DNA) are assayed, Gasco does not teach performing sequencing reactions as specified in dependent claims 14-16.  
Kinde discloses a massively parallel sequencing methodology that may be used successfully to detect mutations that are present in only a “small fraction of DNA templates”, such as in samples of plasma, sputum, and other bodily fluids (see entire reference, particularly page 9530).  The methodology of Kinde encompasses the attachment/incorporation of adaptor oligonucleotides to sequencing templates to form molecular barcodes prior to sequencing; see entire reference, particularly pages 9531-9532; thus, Kinde teach a method having all of the required features set forth in claims 14-16 and 23-25.  Kinde state that their method improves the accuracy of massively 
In view of the teachings of Kinde, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the methods suggested by Gasco so as to have employed sequencing as taught by Kinde as an assaying method to determine TP53 mutations in saliva and plasma samples (which meets the requirements of the claims, to the extent that they are presently understood).  An ordinary artisan would have been motivated to have made such a modification for the benefits taught by Kinde, specifically for the benefits of accuracy of detection, and allowing for the detection of the fraction of mutant templates in tested samples.  Further, given the detailed guidance provided by Kinde, an ordinary artisan would have had a reasonable expectation of success in practicing such methods.
It is noted that the Reply of June 18, 2020 traverses the prior rejections of claims based upon Gasco, as well as Gasco and Kinde.  Applicant’s arguments have been reviewed and considered to the extent that they may apply to the claims now under consideration, however, the claims now under consideration set forth different requirements and limitations as compared to the prior claims, and the prior art suggests what is presently claimed, for the reasons given in the new rejections above.  Applicant’s arguments regarding the prior rejections of the Group I claims were not found persuasive with respect to amended claim 1 and its dependent claims.   
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744.  The examiner can normally be reached on Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634